Citation Nr: 1701121	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  08-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease with degenerative spondyloarthritis, status post discectomy L5-S1, with history of sciatica (back disability).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for entitlement to TDIU, the Board finds that the issue must be remanded to afford the Veteran his due process right to initial AOJ consideration of evidence received after it last adjudicated his appeal at that level.  After accomplishing further action pursuant to the December 2014 Board remand, the AOJ issued a supplemental statement of the case (SSOC) in September 2016 which denied the Veteran's claim for TDIU.  Specifically, the RO noted that the Veteran had not submitted his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The issue was then returned to the Board.  Subsequently, in November 2016, the Veteran submitted his VA Form 21-8940 in which he reported that he worked as a letter carrier until 2009.  He noted that his service-connected back injury prevented him from securing or following any substernally gainful occupation. 

While 38 U.S.C.A. § 7105 (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013, and does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A. § 7105 (e) (West 2014).  In this case, the Veteran's substantive appeal was submitted in October 2008.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of this newly added relevant evidence, a remand is required for the AOJ to consider the evidence and issue a new SSOC.

On remand, an opinion is warranted with a thorough rationale that discusses the effect that the Veteran's service-connected disabilities, to include his back disability, have on his usual occupation.  As development of evidence concerning the Veteran's employability is incomplete, the Board finds the issue concerning an increased evaluation for service-connected back disability to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, a decision by the Board on the Veteran's back disability claim would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record, including all evidence received since the most recent issuance of the September 2016 SSOC.  

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the action taken above, to include the issue for a higher rating for a back disability which is deemed to be "inextricably intertwined" with the issue of entitlement to TDIU, the claims on appeal must be adjudicated.  If any of the benefits remain denied, a SSOC must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




